Per Curiam.

Respondent was admitted to the Bar in the First Department on October 30, 1934.
On May 4,1971, respondent was convicted in the United States District Court for the Southern District of New York of the crime of bribery, a felony, and was sentenced to serve a prison term.
Petitioner Association of the Bar of the City of New York by this petition seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd. 4).
*95The petition should he granted and respondent’s name stricken from the roll of attorneys.
Capozzoli, J. P., McGivern, Marks wich, Nunez and Kupferman, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.